Order denying the motion to dismiss the complaint under rule 106 of the Rules of Civil Practice unanimously modified by granting the motion to dismiss causes of action numbered 2 and 4 and, as so modified, affirmed, with $20 costs and disbursements to the appellants, and the action severed with respect to causes of action numbered 1 and 3, with leave to the plaintiff to serve an amended complaint within ten days after service of a copy of this order, with notice of entry thereof, on payment of said costs. Mo opinion. Present — Glennon, J. P., Cohn, Callahan and Shientag, JJ.